342 So.2d 224 (1977)
Robert L. HENSLEY
v.
GOVERNMENT EMPLOYEES INSURANCE COMPANY.
No. 59165.
Supreme Court of Louisiana.
February 18, 1977.
Writ denied. The court of appeal judgment is correct.
TATE, J.: For the reasons set forth by Judge Lottinger's concurring opinion in the court of appeal, I am of the opinion this writ should be granted to re-examine the principle decided in Collins v. New Orleans Public Service, Inc., 234 So.2d 270 (La.App.4th Cir.1970), relied upon by the court of appeal majority.
DIXON, J., is of the opinion the writ should be granted.